Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Feb. 2021 has been entered.
Claims 1-18 are currently pending. Claims 1-8 remain withdrawn as being directed to a non-elected invention. Claims 9-18 are currently under consideration. 

Claim Rejections Withdrawn
	The rejection of claim 16 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for recitation that the precursor compound is a diterpene is withdrawn in view of the claim amendments in the Response of 17 Feb. 2021.

Claim Rejections - 35 USC § 112, 1st para (written description)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not 
Claim 16 as amended recites that the library of bioconversion compounds comprises a diterpene.  The only relevant description of diterpenes in the instant specification is the statement that “compounds that can be produced using the fungal beads described herein include … diterpenes” (Spec., [0020]).  In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties (MPEP 2163).  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species sufficient to show the applicant was in possession of the claimed genus (Id.).  A “representative number of species” means that the species which are adequately described are representative of the entire genus (Id.).  The instant specification does not describe a single species of diterpene that can be made using the claimed method and thus does not describe a representative number of species sufficient to show possession of the genus of “diterpenes”.  Moreover, there is no description in the specification of any relevant details or guidance that would indicate possession of a method of producing a library of bioconversion compounds comprising diterpenes using the claimed method, such as identification of specific fungi and/or precursor compound(s) that can be co-cultured together under the conditions of the claimed method (including without fungal growth and without nutrients that promote growth) to produce diterpenes or identification of any specific diterpene compound that can be produced using the method.  While methods were known in the prior art for using fungi biocatalysts to make 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12, 14, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of PCT Pub. WO1998020151 to Roberts et al. in view of Ghanem et al., Journal of Chemical Technology & Biotechnology 54.2 (1992): 115-121.
Roberts teaches a method of producing steroid bioconversion compounds, comprising: i) providing a first fungal bead comprising a grown first fungal species and a second fungal bead comprising a second fungal species; ii) combining the first and second fungal beads in a medium with a precursor compound (e.g., a steroid compound of formula (II)) to form an incubation mixture, wherein the first and second fungal species are separately immobilized/encapsulated and are thus not in contact with each other; iii) incubating the mixture to produce a series (i.e. library) of bioconversion compounds; and iv) isolating one or more of the bioconversion compounds (e.g., via HPLC) (entire document, including p. 3-8, under Summary of the Invention; Examples, particularly Example 3; p. 21, 2nd full ¶ to bottom of page).  Roberts C. lunata or a Cuninghamella sp. for the hydroxylation and Septomyxa affinis for the dehydrogenation (p. 3-8, under Summary of the Invention; Examples, particularly Example 3; p. 21, 2nd full ¶ to bottom of page).  Roberts further teaches that the microorganism(s) can be immobilized using prior art immobilization methods, including entrapment in calcium alginate beads (Example 1).
Claims 9-12, 14, 15 and 17 differ from Roberts in that: the medium is free of nutrients that promote fungal growth and the first and second fungal species are not growing; the incubation is for 1 to 10 days; and the method comprises washing the first or second bead in distilled water and storing the washed bead in distilled water or buffer at 4 °C.
Ghanem teaches a method of producing steroid bioconversion compounds that is substantially similar to that of Roberts, wherein a substantially identical precursor compound is bioconverted to the same end product (prednisolone) as in Roberts using a mixed culture of microorganisms (including the fungi C. lunata) separately immobilized in calcium alginate beads (entire doc, including under INTRODUCTION and MATERIALS AND METHODS).  Ghanem teaches that repeated batch-wise transformations could be carried out in sterile distilled water (i.e. a medium free of nutrients that promote fungal growth, such that the microorganisms are not growing) in order to avoid complications due to interactions of metabolites and medium ingredients, and that the beads can be washed and re-used for additional reactions (p. 118-119, 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Roberts to produce steroid bioconversion compounds using a mixed culture of separately immobilized fungi wherein the bioconversion reaction is carried out in distilled water as taught by Ghanem because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the bioconversion reaction of Roberts in distilled water as taught by Ghanem in order to avoid complications due to interactions of metabolites and medium ingredients, as taught by Ghanem.  Carrying out the bioconversion reaction of Roberts in distilled water as taught by Ghanem would have led to predictable results with a reasonable expectation of success because Ghanem teaches doing so in a substantially identical steroid bioconversion process as that of Roberts.
Regarding the recitation in the claims of a “library comprising multiple bioconversion compounds”, the process of the cited combination would have yielded a mixture of multiple compounds (e.g., at least a mixture of 11β-hydroxylated, 1-2 dehydrogenated and both 11β-hydroxylated/1-2 dehydrogenated compounds) and such mixture can be considered a “library”.
Regarding claim 15, Ghanem teaches incubating for a period of several days in a substantially identical reaction as taught by Roberts (Ghanem, under 2.3.). Moreover, it would have been obvious that the duration of incubation could have been adjusted as needed to optimize formation of bioconversion products (as with any chemical reaction).
.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Roberts in view of Ghanem, as applied to claims 9-12, 14, 15 and 17, further in view of Manosroi et al., Applied Biochemistry and Microbiology 42.5 (2006): 479-483.
Claim 13 differs from the combination of Roberts in view of Ghanem, as applied to claims 9-12, 14, 15 and 17, in that: the first or second fungal species is selected from those listed in claim 13.
Manosroi discloses the results of screening fungi for the ability to catalyze steroid 11β-hydroxylation (using Reichstein’s compound S as precursor; i.e. the same precursor used in Ghanem and substantially similar to those taught by Roberts), where the capable species include C. lunata (as taught by Roberts and Ghanem) as well as Cuninghamella echinulata (entire doc, including p. 479, 1st-3rd ¶; RESULTS AND DISCUSSION).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Roberts in view of Ghanem to produce steroid bioconversion compounds using a mixed culture of separately immobilized fungi wherein the fungus used for the 11β-hydroxylation is C. echinulata because it would have been obvious to combine prior art C. echinulata as taught by Manosroi would have led to predictable results with a reasonable expectation of success because Roberts teaches that the method can utilize any microorganism known to catalyze the desired 11β-hydroxylation reaction, and because Manosroi teaches that C. echinulata is capable of catalyzing such reaction in a substantially identical steroid precursor compound as used in the method of Roberts in view of Ghanem. 

Claims 17 and 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Roberts in view of Ghanem, as applied to claims 9-12, 14, 15 and 17, further in view of Ohlson et al., European journal of applied microbiology and biotechnology 10.1-2 (1980): 1-9.
Claims 17 and 18 differs from the combination of Roberts in view of Ghanem, as applied to claims 9-12, 14, 15 and 17, in that: the first or second fungal bead is about 3 mm in diameter; and the beads are stored at 4 °C.
Ohlson teaches a steroid bioconversion method wherein Reichstein’s compound S is subjected to 11β-hydroxylation by C. lunata encapsulated in calcium alginate beads (i.e. a substantially similar/identical bioconversion reaction as taught by Roberts in view of Ghanem), wherein the calcium alginate beads are 2-3 mm in diameter (entire doc, including Abstract).  Ohlson further teaches that the fungal beads can be stored at 4 °C (p. 6, under Stability).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Roberts in view of Ghanem to produce steroid bioconversion 
Regarding claim 17, it would have been obvious to store the fungal beads at a temperature of 4 °C because Ohlson teaches that such conditions preserve the activity of the beads for a period up to months (Ohlson, p. 6, under Stability).

Response to Arguments
Applicant’s arguments and the accompanying Declaration of Reese filed on 17 Feb. 2021 have been considered but are not persuasive. 
Applicant argues that Roberts is directed to a method of producing a single compound, whereas the claimed method produces a library of multiple compounds.  This is not persuasive because Roberts teaches a method in which a mixed culture of two different fungi catalyze two separate/distinct biotransformations of a precursor compound (a first fungus that catalyzes a hydroxylation step (11β-hydroxylation) and a second fungus which catalyzes a dehydrogenation step (1-2 dehydrogenation)), and as such would have produced a mixture of bioconversion compounds which can be considered a “library” (including at least a mixture of 11β-
The Declaration of Reese further argues that the claimed method is distinguishable from the cited combination in that the claimed “library” of compounds can be screened for biological activity without isolating individual components.  This is not persuasive because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “library” is not expressly defined in the instant specification and is thus given its broadest reasonable definition consistent with the specification (see MPEP 2111).  The term “library” is construed herein as including any collection of multiple (two or more) bioconversion compounds.  There is nothing in the term “library” that requires an ability to be screened for biological activity, etc.  Moreover, the collection of compounds that would be produced by the method of Roberts would be capable of being screened in the same manner asserted by Applicant for the claimed library.
The Declaration of Reese further argues that the claimed method offers the potential for the product of one bioconversion to act as a substrate for another bioconversion to form “crossover” products.  This is not persuasive because the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Moreover, the method of Roberts includes the formation of such a crossover compound (the 11β-hydroxylated/1-2 dehydrogenated compound, which is formed by hydroxylation by a first fungus and dehydrogenation (of the hydroxylated compound) by a second fungus).
The Declaration of Reese further argues that one of ordinary skill in the art would not have used “multiple types of fungal beads to produce a single compound if it is possible to do it with one or two”.  This is not persuasive because the claimed method only requires two different fungal beads (first and second fungal beads).  This is further consistent with [0029] of the specification cited by Applicant, which states that the method can utilize “e.g., 2, 3, 4, 5 or 6 types” (underlining added) of fungal beads.
Applicant further argues that Ghanem (and the additional secondary references to Manosroi and Ohlson) is limited to the formation of a single type of compound.  This is not persuasive because Ghanem is not offered for teaching formation of a library, but rather for the teaching that bioconversions such as that of Roberts can be carried out in the absence of nutrients/fungal growth (as well as for teaching that the incubation can be for 1-10 days and that the biocatalysts can be washed in distilled water, as set forth above). 
Applicant further argues that there would be no reasonable expectation of success in combining Roberts and Ghanem to arrive at the claimed method because neither reference teaches formation of a library of multiple bioconversion compounds.  This is not persuasive because Applicant has mischaracterized the manner in which the reference teachings have 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657